Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsili et al. (U.S. 2019/0115762 A1) in view of Fechalos (U.S. 2006/0017444 A1).

Regarding claim 1, Marsili et al. disclose a measurement arrangement for determining a first complex impedance (via impedance detection circuit 10) of a first 
the first electrical component 111 (via first battery cell 111 as seen in Fig. 2C) and a measuring unit 10, which is coupled to the first electrical component 111 and adapted to determine the first complex impedance Z(f) of the first electrical component 111 (see par. 0015, wherein a complex impedance Z(f) of the battery 1 by the impedance detection circuit 10 includes driving an alternating current i(t) via the battery nodes 11, 12 into the battery 1, measuring a voltage v(t) between the battery nodes 11, 12, measuring the current i(t) and calculating the impedance based on these measurements),
wherein the measurement arrangement 10 comprises at least one second electrical component (via second battery cell compartment 112,) which is arranged with the first electrical component 111 in a parallel circuit 1 as seen in Figs. 1 & 5 (see par. 0014, wherein the battery 1 includes a plurality of battery cells 1.sub.11, 1.sub.12, 1.sub.1m connected in parallel between the first battery node 11 and the second battery node 12. According to yet another example shown in FIG. 2D, the battery 1 includes a series circuit with two or more parallel circuits, wherein each of these parallel circuits includes two or more battery cells 1.sub.11, 1.sub.12, 1.sub.1m, 1.sub.n1, 1.sub.n2, 1.sub.nm), which is hooked up in parallel with the measuring unit 10 via nodes 11 & 12 (see par. 0014), and wherein the measurement arrangement (vis measuring unit 10 including measurement circuits 2) is designed to temporarily break at least the electrical connection between the first electrical component 111 and the at least one second electrical component 112 by the associated switching device (via cross-over switch 4) in order to determine the first see Fig. 5, wherein detection circuit 10 shown in FIG. 5, the voltage across the battery 1 can be measured by the first measurement circuit 2A when the crossover switch 4 connects the first measurement circuit 2A with the battery 1, the current can be measured by the first measurement circuit 2A when the crossover switch 4 connects the first measurement circuit 2A with the current sensor 3, the voltage across the battery 1 can be measured by the second measurement circuit 2B when the crossover switch 4 connects the second measurement circuit 2B with the battery 1, and the current through the battery 1 can be measured by the second measurement circuit 2B when the crossover switch 4 connects the second measurement circuit 2B with the current sensor 3).
Marsili et al. is not understood to explicitly disclose that wherein the parallel circuit 1 comprises at least one switching device by which an electrical connection between the first electrical component and the at least one second electrical component can be broken.  
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 & pars. 0028-0030 wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 and the at least one second electrical component included elements 15, 20 & 24 can be broken via output breaker 18 (see Fig. 3, par. 0026-0028, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
1 taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component (see Fechalos et al. ’s pars. 0030 & 0047).

    PNG
    media_image1.png
    364
    502
    media_image1.png
    Greyscale

As to claim 2, Marsili et al. disclose wherein the at least one switching device 4 is associated with a respective one of the at least one second electrical component 112 (electrical component 1 comprise first and second or third sub components), by which the 112 can be switched out from the parallel circuit 10 (see par. 0034, detection circuit 10 shown in FIG. 5, the voltage across the battery 1 can be measured by the first measurement circuit 2A when the crossover switch 4 connects the first measurement circuit 2A with the battery 1, the current can be measured by the first measurement circuit 2A when the crossover switch 4 connects the first measurement circuit 2A with the current sensor 3, the voltage across the battery 1 can be measured by the second measurement circuit 2B when the crossover switch 4 connects the second measurement circuit 2B with the battery 1, and the current through the battery 1 can be measured by the second measurement circuit 2B when the crossover switch 4 connects the second measurement circuit 2B with the current sensor 3).
Marsili et al. is not understood to explicitly disclose that wherein the measurement arrangement is adapted to switch the at least one second electrical component by the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component.  
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 below wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 (or string shunt 1) and the at least one second electrical component included elements 15, 20 & 24 (or string shunt 2) by the associated switching device 20 temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component via string shunt 1 (see Fig. 3, pars. 0029-0030, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component (see Fechalos et al. ’s pars. 0030 & 0047).

    PNG
    media_image2.png
    451
    822
    media_image2.png
    Greyscale

As to claim 3, Marsili et al. fail to disclose wherein the first electrical component is associated with a switching device, by which the associated first electrical electrical component.
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 (or string shunt 1) and the at least one second electrical component included elements 15, 20 & 24 (or string shunt 2) by the associated switching device 20 temporarily out from the parallel circuit in order to determine the first complex impedance of the second electrical component via string shunt 2 (see Fig. 3, pars. 0029-0030, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement see Fechalos, pars. 0030 & 0047).

As to claim 4, Marsili et al. disclose wherein the measurement arrangement comprises more than two electrical components 111, 112 & 113 as seen in Fig. 2C including the first and the at least one second component in the parallel circuit 1, and the measuring unit 10 is adapted to determine separately the complex impedance Z(f) of a respective component (see par. 0014, wherein the battery 1 includes a plurality of battery cells 1.sub.11, 1.sub.12, 1.sub.1m connected in parallel between the first battery node 11 and the second battery node 12. According to yet another example shown in FIG. 2D, the battery 1 includes a series circuit with two or more parallel circuits, wherein each of these parallel circuits includes two or more battery cells 1.sub.11, 1.sub.12, 1.sub.1m, 1.sub.n1, 1.sub.n2, 1.sub.nm).

As to claim 5, Marsili et al. disclose, wherein the measuring unit 2 of Fig. 5 has a measuring tap 5 for determining the first complex impedance of the first electrical component (see par. 0034-0035, wherein the first and second measurement circuits 2A, 2B represent the AC components of the current through the battery multiplied with the resistance R3 of the shunt resistor. In this example, the control and calculation circuit 5 may divide the current measurement values received by the first and second measurement circuits 2A, 2B by the resistance R3 before processing the at least one voltage measurement value and the first and second current measurement values in accordance with any of the methods explained with reference to FIG. 4), which measuring tap 5 is arranged between the first electrical component 111 and the switching device 4 associated with the first electrical component 111, and wherein the measurement arrangement 2 is adapted to switch the first electrical component 111 by the associated switching device 4 temporarily out from the parallel circuit 10 in order to determine the first complex impedance Z(f) of the first electrical component 111 (see pars.  0031-0033, wherein calculating the battery impedance Z based on the first and the second impedance Z1, Z2 includes calculating a mean value of the first and second impedances).
Marsili et al. fail to disclose wherein the at least one switching device is associated with the first electrical component and hooked up in series with the first electrical component.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises at least one switching device 20 wherein the first electrical component via string shunt 1 is associated with a switching device 20 wherein least one switching device 20 is associated with the first electrical component string shun 1 and hooked up in series as seen in Fig. 3 with the first electrical component via string shun 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first or second electrical components (see Fechalos et al. ’s pars. 0028-0032).

As to claim 6, Marsili et al. disclose wherein the first electrical component 111 and the at least one second electrical component 112 are each designed as part of a cell unit 1 (see Fig. 2C), wherein each one of the cell units 1 comprises a first terminal and a second terminal via nodes 11 & 12, a battery cell 1. 
Marsili et al. fail to disclose wherein and a first switch, which is hooked up in series with the battery cell, and a second switch for bridging over the battery cell, which is hooked up in parallel with the battery cell and the first switch.
20 of shunt 1, which is hooked up in series with the battery cell 15 (see Fig. 3), and a second switch 20 of shunt 2 for bridging over the battery cell 15, which is hooked up in parallel with the battery cell and the first switch 20 of Shunt 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first or second electrical components (see Fechalos et al. ’s pars. 0028-0032).

As to claim 7, Marsili et al. disclose wherein the measurement arrangement comprises an electrical consumer via control and calculation unit 5 which can be coupled to the parallel circuit 1 and/or an energy-providing component (see par. 0033 wherein switch 4 is controlled by a control and calculation circuit 5 and is configured to selectively couple the battery 1 with the first measurement circuit 2A or the second measurement circuit 2B and the current sensor 3 with the first measurement circuit 2A or the second measurement circuit 2B, wherein, at one time, only one of the battery 1 and the current sensor 3 is coupled to one of the measurement circuits 2A, 2B. In FIG. 5, SA(t) denotes an input signal of the first measurement circuit 2A, and SB(t) denotes an input signal of the second measurement circuit 2B), wherein the measurement arrangement is adapted to decouple (wherein switch Gs1 is open see pars. 0022-0024), the electrical consumer and/or the component at least from the first component 102-b1 during a measurement cycle in order to determine the first complex impedance of the first component (see par. 0036, wherein the impedance detection circuit 10 further includes a current source 6 configured to generate the alternating current i(t). This current source 6 is controlled by the control and calculation circuit 5 using a signal S6. In particular, this signal S6 adjusts a frequency of the current generated by the current source 6).

Regarding claim 8, Marsili et al. disclose a method for determining a first complex impedance of a first electrical component by means of a measurement arrangement having a measuring unit 10, which is coupled to the first electrical component 111 (via first battery cell 111 as seen in Fig. 2C) which is coupled to the first 111 and adapted to determine the first complex impedance Z(f) of the first electrical component 111 (see par. 0015, wherein a complex impedance Z(f) of the battery 1 by the impedance detection circuit 10 includes driving an alternating current i(t) via the battery nodes 11, 12 into the battery 1, measuring a voltage v(t) between the battery nodes 11, 12, measuring the current i(t) and calculating the impedance based on these measurements), wherein at least one second electrical component via second battery cell compartment 112, which is arranged with the first electrical component 111 in a parallel circuit 1 as seen in Figs. 1 & 5 (see par. 0014, wherein the battery 1 includes a plurality of battery cells 1.sub.11, 1.sub.12, 1.sub.1m connected in parallel between the first battery node 11 and the second battery node 12. According to yet another example shown in FIG. 2D, the battery 1 includes a series circuit with two or more parallel circuits, wherein each of these parallel circuits includes two or more battery cells 1.sub.11, 1.sub.12, 1.sub.1m, 1.sub.n1, 1.sub.n2, 1.sub.nm), which is hooked up in parallel with the measuring unit 10 via nodes 11 & 12 (see par. 0014), wherein the parallel circuit comprises at least one switching device by which an electrical connection between the first electrical component and the at least one second electrical component can be broken via cross-over switch 4 in order to determine the first complex impedance of the first electrical component, and wherein at least the electrical connection between the first electrical component 111 and the at least one second electrical component is temporarily broken by the associated switching device in order to determine the first complex impedance Z(f1) of the first electrical component 111 (see Fig. 5, wherein detection circuit 10 shown in FIG. 5, the voltage across the battery 1 can be measured by the first measurement circuit 2A when the crossover switch 4 connects the first measurement circuit 2A with the battery 1, the current can be measured by the first measurement circuit 2A when the crossover switch 4 connects the first measurement circuit 2A with the current sensor 3, the voltage across the battery 1 can be measured by the second measurement circuit 2B when the crossover switch 4 connects the second measurement circuit 2B with the battery 1, and the current through the battery 1 can be measured by the second measurement circuit 2B when the crossover switch 4 connects the second measurement circuit 2B with the current sensor 3).
Marsili et al. is not understood to explicitly disclose that wherein the parallel circuit 1 comprises at least one switching device by which an electrical connection between the first electrical component and the at least one second electrical component can be broken.  
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 & pars. 0028-0030 wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 and the at least one second electrical component included elements 15, 20 & 24 can be broken via output breaker 18 (see Fig. 3, par. 0026-0028, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not see Fechalos et al. ’s pars. 0030 & 0047).
As to claim 9, Marsili et al. disclose wherein the measurement arrangement comprises more than two electrical components 111, 112 & 113 as seen in Fig. 2C including the first and the at least one second component in the parallel circuit 1, and the measuring unit 10 is adapted to determine separately the complex impedance Z(f) of a respective component (see par. 0014, wherein the battery 1 includes a plurality of battery cells 1.sub.11, 1.sub.12, 1.sub.1m connected in parallel between the first battery node 11 and the second battery node 12. According to yet another example shown in FIG. 2D, the battery 1 includes a series circuit with two or more parallel circuits, wherein each of these parallel circuits includes two or more battery cells 1.sub.11, 1.sub.12, 1.sub.1m, 1.sub.n1, 1.sub.n2, 1.sub.nm).

As to claim 10, Marsili et al. disclose wherein the measurement arrangement comprises more than two electrical components 111, 112 & 113 as seen in Fig. 2C including the first and the at least one second component in the parallel circuit 1, and the measuring unit 10 is adapted to determine separately the complex impedance Z(f) of a respective component (see par. 0014, wherein the battery 1 includes a plurality of battery cells 1.sub.11, 1.sub.12, 1.sub.1m connected in parallel between the first battery node 11 and the second battery node 12. According to yet another example shown in FIG. 2D, the battery 1 includes a series circuit with two or more parallel circuits, wherein each of these parallel circuits includes two or more battery cells 1.sub.11, 1.sub.12, 1.sub.1m, 1.sub.n1, 1.sub.n2, 1.sub.nm).

As to claim 11, Marsili et al. disclose, wherein the measuring unit 2 of Fig. 5 has a measuring tap 5 for determining the first complex impedance of the first electrical component (see par. 0034-0035, wherein the first and second measurement circuits 2A, 2B represent the AC components of the current through the battery multiplied with the resistance R3 of the shunt resistor. In this example, the control and calculation circuit 5 may divide the current measurement values received by the first and second measurement circuits 2A, 2B by the resistance R3 before processing the at least one voltage measurement value and the first and second current measurement values in accordance with any of the methods explained with reference to FIG. 4), which measuring tap 5 is arranged between the first electrical component 111 and the switching device 4 associated with the first electrical component 111, and wherein the measurement arrangement is adapted to switch the first electrical component by the associated switching device 4 temporarily out from the parallel circuit 10 in order to determine the first complex impedance Z(f) of the first electrical component 111 (see pars.  0031-0033, wherein calculating the battery impedance Z based on the first and the second impedance Z1, Z2 includes calculating a mean value of the first and second impedances).
.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises at least one switching device 20 wherein the first electrical component via string shunt 1 is associated with a switching device 20 wherein least one switching device 20 is associated with the first electrical component string shun 1 and hooked up in series as seen in Fig. 3 with the first electrical component via string shun 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in see Fechalos et al. ’s pars. 0028-0032).

As to claim 12, Marsili et al. disclose, wherein the measuring unit 2 of Fig. 5 has a measuring tap 5 for determining the first complex impedance of the first electrical component (see par. 0034-0035, wherein the first and second measurement circuits 2A, 2B represent the AC components of the current through the battery multiplied with the resistance R3 of the shunt resistor. In this example, the control and calculation circuit 5 may divide the current measurement values received by the first and second measurement circuits 2A, 2B by the resistance R3 before processing the at least one voltage measurement value and the first and second current measurement values in accordance with any of the methods explained with reference to FIG. 4), which measuring tap 5 is arranged between the first electrical component 111 and the switching device 4 associated with the first electrical component 111, and wherein the measurement arrangement is adapted to switch the first electrical component by the associated switching device 4 temporarily out from the parallel circuit 10 in order to determine the first complex impedance Z(f) of the first electrical component 111 (see pars.  0031-0033, wherein calculating the battery impedance Z based on the first and the second impedance Z1, Z2 includes calculating a mean value of the first and second impedances).
Marsili et al. fail to disclose wherein the at least one switching device is associated with the first electrical component and hooked up in series with the first electrical component.
20 wherein the first electrical component via string shunt 1 is associated with a switching device 20 wherein least one switching device 20 is associated with the first electrical component string shun 1 and hooked up in series as seen in Fig. 3 with the first electrical component via string shun 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first or second electrical components (see Fechalos et al. ’s pars. 0028-0032).

As to claim 13, Marsili et al. disclose, wherein the measuring unit 2 of Fig. 5 has a measuring tap 5 for determining the first complex impedance of the first electrical component (see par. 0034-0035, wherein the first and second measurement circuits 2A, 2B represent the AC components of the current through the battery multiplied with the resistance R3 of the shunt resistor. In this example, the control and calculation circuit 5 may divide the current measurement values received by the first and second measurement circuits 2A, 2B by the resistance R3 before processing the at least one voltage measurement value and the first and second current measurement values in accordance with any of the methods explained with reference to FIG. 4), which measuring tap 5 is arranged between the first electrical component 111 and the switching device 4 associated with the first electrical component 111, and wherein the measurement arrangement is adapted to switch the first electrical component by the associated switching device 4 temporarily out from the parallel circuit 10 in order to determine the first complex impedance Z(f) of the first electrical component 111 (see pars.  0031-0033, wherein calculating the battery impedance Z based on the first and the second impedance Z1, Z2 includes calculating a mean value of the first and second impedances).
Marsili et al. fail to disclose wherein the at least one switching device is associated with the first electrical component and hooked up in series with the first electrical component.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises at least one switching device 20 wherein the first electrical component via string shunt 1 is associated with a switching device 20 20 is associated with the first electrical component string shun 1 and hooked up in series as seen in Fig. 3 with the first electrical component via string shun 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first or second electrical components (see Fechalos, pars. 0028-0032).

As to claim 14, Marsili et al. disclose wherein the first electrical component 111 and the at least one second electrical component 112 are each designed as part of a cell 1 (see Fig. 2C), wherein each one of the cell units 1 comprises a first terminal and a second terminal via nodes 11 & 12, a battery cell 1. 
Marsili et al. fail to disclose wherein and a first switch, which is hooked up in series with the battery cell, and a second switch for bridging over the battery cell, which is hooked up in parallel with the battery cell and the first switch.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises a first switch 20 of shunt 1, which is hooked up in series with the battery cell 15 (see Fig. 3), and a second switch 20 of shunt 2 for bridging over the battery cell 15, which is hooked up in parallel with the battery cell and the first switch 20 of Shunt 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by see Fechalos et al. ’s pars. 0028-0032).

As to claim 15, Marsili et al. disclose wherein the first electrical component 111 and the at least one second electrical component 112 are each designed as part of a cell unit 1 (see Fig. 2C), wherein each one of the cell units 1 comprises a first terminal and a second terminal via nodes 11 & 12, a battery cell 1. 
Marsili et al. fail to disclose wherein and a first switch, which is hooked up in series with the battery cell, and a second switch for bridging over the battery cell, which is hooked up in parallel with the battery cell and the first switch.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises a first switch 20 of shunt 1, which is hooked up in series with the battery cell 15 (see Fig. 3), and a second switch 20 of shunt 2 for bridging over the battery cell 15, which is hooked up in parallel with the battery cell and the first switch 20 of Shunt 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first or second electrical components (see Fechalos et al. ’s pars. 0028-0032).

As to claim 16, Marsili et al. disclose wherein the first electrical component 111 and the at least one second electrical component 112 are each designed as part of a cell unit 1 (see Fig. 2C), wherein each one of the cell units 1 comprises a first terminal and a second terminal via nodes 11 & 12, a battery cell 1. 
Marsili et al. fail to disclose wherein and a first switch, which is hooked up in series with the battery cell, and a second switch for bridging over the battery cell, which is hooked up in parallel with the battery cell and the first switch.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises a first switch 20 of shunt 1, which is hooked up in 20 of shunt 2 for bridging over the battery cell 15, which is hooked up in parallel with the battery cell and the first switch 20 of Shunt 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first or second electrical components (see Fechalos et al. ’s pars. 0028-0032).

As to claim 17, Marsili et al. disclose wherein the first electrical component 111 and the at least one second electrical component 112 are each designed as part of a cell 1 (see Fig. 2C), wherein each one of the cell units 1 comprises a first terminal and a second terminal via nodes 11 & 12, a battery cell 1. 
Marsili et al. fail to disclose wherein and a first switch, which is hooked up in series with the battery cell, and a second switch for bridging over the battery cell, which is hooked up in parallel with the battery cell and the first switch.
In related art, US 2015/0145520 to Fechalos et al.  discloses that the parallel circuit as seen in Fig. 3 comprises a first switch 20 of shunt 1, which is hooked up in series with the battery cell 15 (see Fig. 3), and a second switch 20 of shunt 2 for bridging over the battery cell 15, which is hooked up in parallel with the battery cell and the first switch 20 of Shunt 1 (see Fig. 3 & par. 0030  the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10. The voltage developed across each string shunt 23, 24, 25 is measured by the controller 50 or some other apparatus capable of measuring voltage, and is a measure of the current flowing in the corresponding battery string 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 1 taught by Marsili et al.  to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by see Fechalos et al. ’s pars. 0028-0032).

As to claim 18, Marsili et al. disclose wherein the measurement arrangement comprises an electrical consumer via control and calculation unit 5 which can be coupled to the parallel circuit 1 and/or an energy-providing component (see par. 0033 wherein switch 4 is controlled by a control and calculation circuit 5 and is configured to selectively couple the battery 1 with the first measurement circuit 2A or the second measurement circuit 2B and the current sensor 3 with the first measurement circuit 2A or the second measurement circuit 2B, wherein, at one time, only one of the battery 1 and the current sensor 3 is coupled to one of the measurement circuits 2A, 2B. In FIG. 5, SA(t) denotes an input signal of the first measurement circuit 2A, and SB(t) denotes an input signal of the second measurement circuit 2B), wherein the measurement arrangement 2 is adapted to decouple the electrical consumer  (wherein switch Gs1 is open see pars. 0022-0024) and/or the component at least from the first component during a measurement cycle in order to determine the first complex impedance of the first component (see par. 0036, wherein the impedance detection circuit 10 further includes a current source 6 configured to generate the alternating current i(t). This current source 6 is controlled by the control and calculation circuit 5 using a signal S6. In particular, this signal S6 adjusts a frequency of the current generated by the current source 6).

As to claim 19, Marsili et al. disclose wherein the measurement arrangement comprises an electrical consumer via control and calculation unit 5 which can be coupled to the parallel circuit 1 and/or an energy-providing component (see par. 0033 wherein switch 4 is controlled by a control and calculation circuit 5 and is configured to selectively couple the battery 1 with the first measurement circuit 2A or the second measurement circuit 2B and the current sensor 3 with the first measurement circuit 2A or the second measurement circuit 2B, wherein, at one time, only one of the battery 1 and the current sensor 3 is coupled to one of the measurement circuits 2A, 2B. In FIG. 5, SA(t) denotes an input signal of the first measurement circuit 2A, and SB(t) denotes an input signal of the second measurement circuit 2B), wherein the measurement arrangement is adapted to decouple the electrical consumer (wherein switch Gs1 is open see pars. 0022-0024) and/or the component at least from the first component during a measurement cycle in order to determine the first complex impedance of the first component (see pars. 0034-0036, wherein the control unit 103 may provide respective signals GS1, GS2, G.sub.S3, and GS4 to the respective control inputs 114 for controlling the respective second switching means 112 and the impedance detection circuit 10 further includes a current source 6 configured to generate the alternating current i(t). This current source 6 is controlled by the control and calculation circuit 5 using a signal S6. In particular, this signal S6 adjusts a frequency of the current generated by the current source 6).

As to claim 20, Marsili et al. disclose wherein the measurement arrangement comprises an electrical consumer via control and calculation unit 5 which can be coupled to the parallel circuit 1 and/or an energy-providing component (see par. 0033 wherein switch 4 is controlled by a control and calculation circuit 5 and is configured to selectively couple the battery 1 with the first measurement circuit 2A or the second measurement circuit 2B and the current sensor 3 with the first measurement circuit 2A or the second measurement circuit 2B, wherein, at one time, only one of the battery 1 and the current sensor 3 is coupled to one of the measurement circuits 2A, 2B. In FIG. 5, SA(t) denotes an input signal of the first measurement circuit 2A, and SB(t) denotes an input signal of the second measurement circuit 2B), wherein the measurement arrangement is adapted to decouple the electrical consumer (wherein switch Gs1 is open see pars. 0022-0024) and/or the component at least from the first component during a measurement cycle in order to determine the first complex impedance of the first component (see par. 0036, wherein the impedance detection circuit 10 further includes a current source 6 configured to generate the alternating current i(t). This current source 6 is controlled by the control and calculation circuit 5 using a signal S6. In particular, this signal S6 adjusts a frequency of the current generated by the current source 6).

Conclusion
11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached 

Examiner: 	/Trung Nguyen/-Art 2866
			December 18, 2021.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858